Citation Nr: 1527280	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  07-22 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to January 23, 2009, and in excess of 70 percent from January 23, 2009, for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Wichita, Kansas and St. Louis, Missouri. It was last before the Board of Veterans' Appeals (Board) in October 2014 as a result of an August 2014 Order from the U.S. Court of Appeals for Veterans Claims (CAVC), granting an August 2014 Joint Motion for Remand. The Board remanded the matter for further development. See October 2014 Board Decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of the appeal should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure compliance with the Board's October 2014 remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives). The Board directed the VA examiners to (a) discuss whether the Veteran's thyroid dysfunction/hypothyroidism symptoms are distinct from his service-connected psychiatric disorder, headaches, erectile dysfunction, and TBI and (b) to opine as to whether the Veteran has any TBI residuals other than vascular headaches, migraines, and panic disorder with agoraphobia. The examiners did not fully comply with these directives.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private treatment records (PMRs) that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain outstanding VA medical records (VAMRs) from October 2014 forward and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who conducted the November 2014 thyroid examination for a new examination with an opinion as to the severity of the Veteran's thyroid dysfunction/hypothyroidism, and their relationship, if any, to his service-connected psychiatric disorder, headaches, erectile dysfunction, and TBI. If the examiner is not available, schedule a VA examination with another qualified VA examiner. The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.

a) Note whether the Veteran has cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (e.g., dementia, slowness of thought, depression), bradycardia (e.g., less than 60 beats per minute), sleepiness, weight gain, fatigability, constipation, and mental sluggishness, or any other symptoms of thyroid dysfunction/hypothyroidism.

b) The examiner must determine, to the extent possible, which symptoms are associated with the Veteran's service-connected psychiatric disorder, headaches, erectile dysfunction, and TBI. If the manifestations cannot clearly be distinguished, the examiner must clearly state that fact.

c) For manifestations attributable to a service-connected disability, the examiner must identify the nature, frequency, and severity of these symptoms.

d) The examiner must provide a complete explanation of his or her opinion(s), based on his or her clinical experience and medical expertise and on established medical principles. If the requested medical opinion(s) cannot be given, the examiner must state the reason(s) why.

4. Also return the claims file to the VA examiner who conducted the November 2014 TBI examination for a new examination with an opinion as to the severity of the Veteran's TBI and its residuals. If the examiner is not available, schedule a VA examination with another qualified VA examiner. The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.

a. Note all of the residuals associated with the Veteran's TBI, other than his vascular headaches and migraines and panic disorder with agoraphobia, and identify the nature, frequency, and severity of these symptoms.

b. The examiner must provide a complete explanation of his or her opinion(s), based on his or her clinical experience and medical expertise and on established medical principles. If the requested medical opinion(s) cannot be given, the examiner must state the reason(s) why.

5. Then, review the examination reports to ensure that they adequately respond to the above directives, including providing adequate explanations in support of the requested opinions. If any report is deficient in this regard, return the case file to the VA examiner for further review and discussion.

6. After the above development and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to a higher rating for TBI. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




